 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 

FILED
U.S. DISTRICT
AUGUSTA DIVISION A oh
WHITESELL CORPORATION, *
*
Plaintiff, *
*
Vv. * CV 103-050
*
ELECTROLUX HOME PRODUCTS, INC., *
HUSQVARNA, A.B., and HUSQVARNA *
OUTDOOR PRODUCTS, INC., *
*
Defendants.
ORDER

A simple glance at “03” in the caption will raise an eyebrow
as to the case’s longevity, especially when one learns that there
has yet to be a jury trial. The simple moniker “breach of contract”
case would lead one to further question the longevity. If one
were to ask why, the parties, the myriad of lawyers, and the Court
would provide many and various answers, all of which are probably
correct to some degree.

The case has been challenging in most every respect, and the
Court’s endeavors to simplify or explore alternative methods of
resolution have not been favorably met or successful.
Nevertheless, the .Court has soldiered on through alternative
dispute initiatives and associated stays of the case, discovery
disputes, multiple hearings, summary judgment motions, sanctions

motions and hearings, interlocutory appeals, and challenges by way

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 2 of 12

of recusal motions and writs of mandamus, all with one purpose in
the end - a just resolution of the case as efficiently and
effectively as possible. Along the way there have been significant
court decisions that have dramatically altered the playing field
for the litigants, many-but certainly not all- of which have gone
against Plaintiff Whitesell Corporation. The first such Order,
the “Enforceable Parts” Order of October 14, 2008, invalidated the

original Supply Agreement between the parties and limited the scope

of parts subject to suit to four categories of parts. (Doc. No.
212.) More recently, the Court struck Whitesell’s lost profits
claim in granting Defendants’ motion for sanctions. (Doc. No.
1159.) Whitesell is undoubtedly keen to have an appellate court

review these Orders and others (although it eschewed the chance to
seek an interlocutory appeal for the October 14, 2008 Order).
There have been other major decisions that have winnowed
Whitesell’s claims down - again, decisions that Whitesell has
strongly opposed as evidenced by its motions for reconsideration
and allusions to the incorrectness of past decisions oft placed in
its filings. So profound is Whitesell’s assertion of judicial
error, it refuses to negotiate a settlement or consent to mediation
if it means its appellate rights will be extinguished. (See Order
of Dec. 7, 2020 (denying a motion for settlement conference because

AN

Whitesell’s insistence on retaining appellate rights is an

insurmountable barrier to any settlement negotiation”) .) In the

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 3 of 12

Court’s estimation, Whitesell not only wants an immediate jury
trial but also deeply desires for the Eleventh Circuit Court of
Appeals to have its turn.

Fortunately, the time for trial is drawing nigh, and in fact,
the case could be ready for pre-trial proceedings in a matter of
weeks, However, the COVID-19 pandemic has created its own
obstacles to imminent resolution. The Court’s docket is suffering
from a tremendous backlog of cases. Civil case trials have been
pushed even further back because of the number of criminal case
trials and proceedings that must be conducted. The current surge
in COVID-19 cases in this District due to the Delta variant now
threatens further disruptions to the schedule of trials. Add to
this equation the fact that the parties believe that the trial of
the case could take a number of weeks, and the Court is left with
no definitive response to the parties’ entreaty of when a jury
trial could be had in the case. It will probably not be in this
calendar year.

Against this backdrop, Defendants filed a “Motion to Appoint
Magistrate Judge,” wherein Defendants seek to have Count VI of
Whitesell’s Second Amended Complaint referred to the United States
Magistrate Judge for administration or disposition of the claim.
Count VI, subtitled “Failure to Pay Invoices,” involves
Whitesell’s claim that Defendants Electrolux Home Products, Inc.

(“BHP”) and Husqvarna Outdoor Products, Inc. (“Husqvarna”) have

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 4 of 12

failed to pay certain invoices. Defendants explain, and Whitesell
does not dispute, that the disputed invoices involve three
categories: (1) claims for payment for Whitesell’s inventory of
obsolete parts; (2) invoices for which there was a dispute over
the correct price; and (3) other invoice disputes related to a
range of Whitesell charges and fees such as tooling charges,
shipping charges, expedite fees, and more. (Defs.’ Mot. to
Appoint, Doc. No. 1446, at 3.) The parties refer to these claims
jointly as the A/R claims. Defendants further explain, and again
Whitesell does not dispute, that the A/R claims involve more than
300 individual parts which will require part-tailored evidence and
independent review by a jury requiring, in essence, “a series of
time-intensive minitrials.” (Id. at 2.) In the interest of
judicial economy, Defendants propose that the Magistrate Judge
conduct a mandatory settlement conference on the A/R claims, and
if no settlement is reached, engage in fact finding on the A/R
claims and make a report and recommendation to the Court regarding
procedures for effectively presenting the case to a jury.

In response to the motion, Whitesell refuses to engage in a
settlement conference on solely Count VI with the Magistrate Judge
because a jury trial would still be necessary on the remaining
claims and there is still the matter of Whitesell’s appellate
rights. Whitesell also opposes sending the A/R claims to a

magistrate judge because of its concern that the magistrate judge

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 5 of 12

would be usurping the role of the jury as the fact-finder.
Whitesell also believes that Defendants are “attempting an end run
around the Court’s Order imposing a deadline to file summary
judgment motions in hopes of obtaining a summary judgment ruling
from the Magistrate.” (P1l.’s Resp. in Opp’n to Mot. to Appoint,
Doc. No. 1448, F 8.) The Court understands Whitesell’s demand for
a jury as the fact-finder and will not intentionally interfere
with it. More importantly, however, the Court does not envision
the use of a United States Magistrate Judge, whose court docket
has been equally hampered by the COVID-19 pandemic, as promoting
judicial economy under these circumstances.

In considering the seemingly herculean task of presenting the
individual stories of over 300 parts, valued at approximately $3
million, to a jury, the Court is reminded that as far back as March
2008, the previous presiding judge was greatly concerned about how
this case may be presented to a jury, although at the time he was
addressing the indefiniteness of the scope of goods. (See Tr. of
Mar. 14, 2008, Doc. No. 173-4, at 194 (“I am very much concerned
about how we are going [to] present this case to a jury.” (Bowen,
J., presiding)); Tr. of Oct. 14, 2008, Doc. No. 211, at 30 (‘I
must have a way to pose specific interrogatories to the jury which
are grounded upon, as the statute says, some reasonably certain
basis for giving an appropriate remedy.” (Bowen, J., presiding)).

Moreover, in the case’s present posture, Count VI is but a shard

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 6 of 12

of the original case since the issues awaiting appeal are worth
hundreds of millions of dollars. Stated another way, Count VI may
prove so insignificant in the scheme of all the other appellate
issues that the parties will likely devote few, if any, resources
to appeal Count VI issues, especially considering litigation
involving 300 parts will likely result in a mixed bag of wins and
losses for both sides.

Because the A/R claims will require extraordinary effort,
time and expense by the Court and a jury, the Court cannot abide
simply sending the claims to trial without an attempt to somehow
narrow the issues involved. It occurs that a run at summary
judgment, or at least toward a list of stipulations, is
appropriate.! The parties may find that there is more commonality
among the 300 disputed parts than they originally thought. The
Court can certainly understand why an effort to present the A/R
claims for summary judgment has not been attempted previously.
Yet, the Court cannot fathom how to present the A/R claims to a
jury without the pre-trial assistance of someone to develop a trial
plan that maximizes every efficiency.

Upon the foregoing, the Court will shift the burden associated

with Claim VI from the judiciary and appoint a special master under

 

1 “District courts unquestionably possess the power to trigger
summary judgment on their own initiative.” Massey v. Congress
Life Ins. Co., 116 F.3d 1414, 1417 (11t® Cir. 1997); see also Fed.
R. Civ. P. 56(f).

 

6

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 7 of 12

Federal Rule of Civil Procedure 53. Thus, Defendants’ motion for
the appointment of a magistrate judge to address and/or resolve
Claim VI of the Second Amended Complaint (doc. no. 1446) is DENIED.

Rule 53 permits a district court to name a special master to
“hold trial proceedings and make or recommend findings of fact on
issues to be decided without a jury if appointment is warranted by
some exceptional condition.” Fed. R. Civ. PB. 53(a) (1) (B) (i).
Also, a special master may “address pretrial . . . matters that
cannot be effectively and timely addressed by an available district
judge or magistrate judge of the district.” Id. 53(a)(1)(C). The
circumstances outlined supra reveal the exceptional conditions of
this case, specifically of the A/R claims, the need to examine
whether the number of claims or issues may be reduced in some way
by virtue of summary judgment or stipulations, and the
unavailability of a district or magistrate judge to effectively
and timely assist in this task.

As reguired by Rule 53(b)(1), the Court hereby gives notice
of its intent to appoint Charles C. Stebbins III, Esq., to serve
as Special Master as contemplated in this Court. Mr. Stebbins’
curriculum vitae is attached to this Order as Exhibit “A.” An
affidavit by Mr. Stebbins disclosing any ground for
disqualification is attached to this Order as Exhibit “B.” See

Fed. R. Civ. P. 53(b) (3) (A). The Court will hear any objections,

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 8 of 12

comments, and suggestions from the parties about the appointment
outlined herein within fourteen (14) days of entry of this Order.

The selected Special Master is granted the full rights,
powers, and duties afforded by Rule 53(c) and shall act with all
reasonable diligence to perform the following tasks as fairly and

efficiently as possible:

e Meet with the parties to identify the most efficient,
organized, and succinct presentation of the A/R claims
on a per part basis. It is the Court’s expectation that
a stipulated analytical framework will be developed.
The Court envisions that perhaps for each and every part,
the parties include information that identifies any
relevant contractual provision or prior ruling of the
Court; any stipulations of fact; any statements of
material facts that each side contends is undisputed but
for which there is no stipulation; any statements of
material disputed facts; any timeline of events that
relates the story of each part; any supporting exhibits,
discovery responses, and/or testimony; and legal
arguments for and against summary judgment.

e Provide periodic status reports to the Court.

e Communicate and meet with the parties as needed in order
to permit the full and efficient performance of these
duties. Communication with the parties and the Court is
addressed more fully below.

e Conduct any necessary and appropriate evidentiary
hearing wherein the Special Master shall have the power
to compel, take, and record evidence.

e Submit a Report and Recommendation to the Court
recommending findings of fact and conclusions of law
respecting the A/R claims and recommending whether
summary judgment should be granted with respect to the
part(s). Any party may file an objection to a Report
and Recommendation within 21 calendar days of the date
it is filed; failure to meet this deadline will
constitute a permanent waiver of any objection(s).

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 9 of 12

e Submit a Report identifying any remaining disputed
material facts that must be tried by a jury. In order
to create this Report, the Special Master shall meet
with the parties for the purpose of developing a detailed
trial plan for each part to include a list of all
witnesses who will testify, all exhibits to be admitted,
and a proposed time limit for presentation. The Special
Master shall aggressively limit the time and number of
witnesses and exhibits proposed by the parties.

e Propose structures and strategies for settlement
negotiations on the A/R claims if feasible.

Rule 53(b) (2) (B) directs the Court to set forth “the
circumstances, if any, in which the [Special Master] may
communicate ex parte with the court or a party.” Accordingly, the
Court instructs that no ex parte communication shall occur between
the Special Master and any party, attorney, witness, or the Court
without prior notice to the parties; nor shall any party, attorney,
or witness have ex parte communications with the Court without
prior notice to the parties. This said, the Court should not be
included in matters involving logistics, the management of the
Special Master’s activities and duties and other procedural
matters, or the submissions of the parties including any legal
briefs. In fact, much like discovery, the Court should not be
included in any correspondence or submissions related to the
Special Master’s appointment, other than periodic status reports
and Reports and Recommendations, except as absolutely necessary.

The only other allowable ex parte communication with the Special

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 10 of 12

Master will be for the purpose of any settlement or mediation
effort, again with prior notice to the parties.

Rule 53(b) (2) (C) states that the Court must define “the nature
of the materials to be preserved and filed as a record of the
[Special Master’s] activities.” In this regard, only periodic
status reports or Reports and Recommendations of the Special Master
shall be filed on the case docket. The Special Master need only
preserve the correspondence and documents received from the
parties and any correspondence and documents created by the Special
Master in the performance of these duties for a period of ninety
(90) days following the termination of the appointment.

The Special Master shall incur only such fees and expenses as
are reasonably necessary to fulfill these duties. The Special
Master shall be compensated at his usual and customary rate of
$400 per hour. The Special Master shall maintain normal billing
records of expenses and the time spent on this matter with

reasonably detailed descriptions of the activities and matters

worked upon. Fach party - (1) Plaintiff Whitesell Corporation;
(2) Defendant Electrolux Home Products, Inc.; and (3) Defendants
Husqvarna, A.B., and Husqvarna Outdoor Products, Inc. - shall bear

1/3 of the fees and expenses. The Special Master shall file a
Statement of Fees and Expenses with the Court on a monthly basis.
The parties may file objections to the Statement of Fees and

Expenses within seven (7) calendar days of its filing or any

10

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 11 of 12

objection thereto is waived. The parties will be required to make
interim payments as the Court directs.

The parties shall provide full cooperation to the Special
Master. The parties shall timely comply with the rulings and
directives of the Special Master. Pursuant to Rule 53(c) (2), the
Special Master may, if appropriate, “impose on a party any
noncontempt sanction provided by Rule 37 or 45, and may recommend
a contempt sanction against a party.” The Special Master shall
enjoy the same protections from being compelled to give testimony
and from liability for damages as those enjoyed by judges
performing similar functions.

After fourteen (14) days hereof, the Court will reissue this
Order as an “Order Appointing Special Master” with any appropriate
suggestions or modifications. The “Order Appointing Special
Master” will become effective immediately. The Special Master
shall then proceed with reasonable diligence and according to a
scheduling order entered into through consultation with the
parties.

Plaintiff Whitesell has filed a motion for status conference.
Because the parties will be occupied with a scheduling order
related to the Special Master assignment, it would not be helpful
to conduct an immediate status conference pertaining to trial
matters at this point. Rather, the Court expects that a status

conference would be more constructive after the parties have

11

 
 

 

Case 1:03-cv-00050-JRH Document 1486 Filed 08/05/21 Page 12 of 12

conducted the Special Master process and the Court is better
positioned to appreciate its own schedule and the needs of these
litigants. Accordingly, the motion for status conference (doc.

no. 1481) is DENIED.

ORDER ENTERED at Augusta, Georgia, this Ste, of August,

2021.

 

 

J. RANDAL HALL, QHIEF JUDGE
STATES DISTRICT COURT
RN DISTRICT OF GEORGIA

  
  

12

 
